                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


    TIMOTHY J. HAMPTON,

                               Petitioner,                            OPINION & ORDER
           v.
                                                                           07-cr-26-jdp
    UNITED STATES OF AMERICA,                                             18-cv-462-jdp

                               Respondent.


         Prisoner Timothy Hampton has filed a petition under 28 U.S.C. § 2255 to challenge

this court’s decision to revoke his supervised release. I understand Hampton to be contending

that the factual basis for the court’s decision was incorrect. Specifically, he says that: (1) he did

not plead guilty to any crimes in 2016 in state court, as alleged by the government; and (2) in

October 2017, several months after I revoked Hampton’s supervised release, a state court

dismissed charges that were pending during the revocation hearing. The first contention is

untimely, unsupported, and irrelevant, and the second contention is irrelevant, so I will deny

Hampton’s motion.

         The transcript of Hampton’s revocation hearing shows that he cannot prevail on his

§ 2255 motion. Through his lawyer, Hampton admitted to violating his conditions of

supervised release in three ways: (1) he committed another crime when he choked a woman

named Kenyetta Rhea in November 2015; (2) he failed to participate in anger management

counseling as directed; and (3) he failed to follow the instructions of his probation officer when

he had contact with Shakia Johnson. Dkt. 66, at 3–4.1 Although I noted that the government




1
    Docket entries are to No. 07-cr-26-jdp unless otherwise noted.
also alleged that Hampton had committed a battery against Johnson, I made it clear repeatedly

throughout the hearing that I was not considering that allegation because the charge was

pending in state court. Id. at 8–9, 17, 21.

       I understand Hampton’s first claim to be that he did not plead guilty to the crime

against Rhea, but he does not cite any evidence to support that allegation, not even his own

affidavit or declaration. Regardless, the allegation is irrelevant because Hampton stipulated to

that violation at the revocation hearing. He cannot use a § 2255 motion to raise an issue that

he could have raised before. Massaro v. United States, 538 U.S. 500, 504 (2003). And even if

he could, his motion would be untimely because Hampton waited more than a year to file it.

28 U.S.C. § 2255(f)(1).

       As for Hampton’s second claim, the government acknowledges that the state court

charges related to Shakia Johnson were dismissed in October 2017. But the dismissal of those

charges is irrelevant because I did not rely on them when I decided to revoke Hampton’s

supervised release, as discussed above.

       Because neither claim raised in Hampton’s petition has merit, I will deny the petition.

Under Rule 11 of the Rules Governing Section 2255 Cases, I must issue or deny a certificate

of appealability when entering a final order adverse to a petitioner. A certificate of appealability

will not issue unless Hampton makes “a substantial showing of the denial of a constitutional

right,” 28 U.S.C. § 2253(c)(2), which requires him to demonstrate “that reasonable jurists

would find the district court’s assessment of the constitutional claims debatable or wrong.”

Tennard v. Dretke, 542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484

(2000)). Although the rule allows me to ask the parties to submit arguments on whether a

certificate should issue, it is not necessary to do so in this case. For the reasons already stated,


                                                 2
I conclude that Hampton has not made a showing, substantial or otherwise, that he is entitled

to relief. Because reasonable jurists would not debate whether a different result is required, I

will not issue Hampton a certificate of appealability.



                                            ORDER

       IT IS ORDERED that:

       1. Timothy Hampton’s motion under 28 U.S.C. § 2255 is DENIED.

       2. Hampton is DENIED a certificate of appealability. If Hampton wishes, he may seek
          a certificate from the court of appeals under Federal Rule of Appellate Procedure
          22.

       Entered October 5, 2018.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               3
